Citation Nr: 1115287	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  11-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had recognized Philippine Guerilla service, to include service of the Armed Forces of the United States, from November 1944 to May 1945. He died in September 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant's spouse died in September 2006, prior to the creation of the Filipino Veterans Equity Compensation Fund in 2009. 

2. The appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States, and this is not in dispute.


CONCLUSION OF LAW

The criteria for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met. 38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund.

Legal Criteria

The Filipino Veterans Equity Compensation Fund is part of the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 1002 (hereafter "the Act").  Section 1002(d) of that Act defines a person eligible for such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or

(B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Section 1002(c)(2) of the Act provides that:

If an eligible person who has filed a claim for benefits under [Section 1002 of the Act] dies before payment is made . . ., the payment [under Section 1002] shall be made instead to the surviving spouse, if any, of the eligible person.


Analysis

The appellant herself does not contend that she had qualifying service establishing entitlement to the benefit sought.  Rather, she contends that her husband had such service.  The record shows, however, that although his service would have qualified, he died in September 2006, prior to the passage of the Act in 2009 and the establishment of the Filipino Veterans Equity Compensation Fund.  He therefore could not have had an application pending for payment from that fund at the time of his death.  The application in this case was filed by the appellant in February 2010.

Given that it is undisputed that the appellant does not herself have the requisite service, and as her husband died prior to 2009, the appellant does not meet the eligibility requirements for payment from the fund.  The Board acknowledges the appellant's argument in her June 2010 notice of disagreement that both the living and deceased veterans fought the same way and that they should equally share in the fruits of their labors, but the Board is bound by the law in this matter.  As the law and not the evidence of record is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Notice and Assistance

The duties to notify and assist are inapplicable, because, as explained above, the facts are not in dispute and the outcome turns on the application of the law to those facts. Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2000).  


ORDER

A one-time payment to the appellant from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


